Case 1:15-cv-00950-TDC Document 405 Filed 03/16/20 Page 1 of 12

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(NORTHERN DIVISION)

 

 

Estate of Arturo Giron Alvarez, et al.,

Plaintiffs,

’ Case No. 1:15-cv-950 TDC

The Johns Hopkins University, et al.,

Defendants.

 

 

JOINT RECORD INDEX

Exhibit Description

Ex.1 | PCSBI Report - Ethically Impossible, STD Research in Guatemala from 1946 to
1948, Presidential Commission for the Study of Bioethics (Sept. 2011)

Ex.2 Draft Letter from Dr. Moote to Dr. C. J. Van Slyke (May 26, 1947)

Ex.3 Letter From Joseph Moote to A.N, Richards (Feb. 1, 1943)

Ex.4 Final John C. Cutler Report (Dec. 8, 1948)

Ex.5 Letter From John F. Mahoney to John C. Cutler (May 17, 1947)

Ex.6  Sectet-Confidential: Experimental Studies in Gonorrhea (Oct. 29, 1952)
Ex.7 Letter from John C. Cutler to John F. Mahoney (Sept. 20, 1947)

Ex.8 — Letter From John F. Mahoney to John C. Cutler (June 30, 1947)

Ex.9 — Letter From John C. Cutler to John F, Mahoney (June 6, 1947)

Ex, 10 Letter from John C. Cutler to John F. Mahoney (June 22, 1947)
Ex, 11 Chancroid Experiment - Clinical Notebook
Ex.12 Lombardo Deposition Transcript

Ex, 13 Report of the International Commission of Jurists Expert Legal Panel on Corporate
Complicity in International Crimes, Corporate Complicity & Legal Accountability,
Vol. 3; Civil Remedies (2008)

Ex. 14 Jason L. Schwartz Expert Report

Ex.15 Letter from John F. Mahoney to John C. Cutler (June 30, 1947)
_ Ex.16 — Renap - Declaration Of Fernando José Diaz Duran Cotzo

Ex.17 — Viuda de Valiente Cedula Identification

Ex.18 Viuda de Valiente Answers to Intetrogatories (Nov. 2018)

 

 
Case 1:15-cv-00950-TDC Document 405 Filed 03/16/20 Page 2 of 12

.19
. 20
24
» 22
ce)
. 24
25
. 26
27
. 28
a)
. 30
31
. 32
. 33
. 34
35
. 36
.37
. 38
. 39
. 40
.41
» 42
» 43
. 44
»45
. 46
»47
. 48
»49
. 50
51

Manuel Chun Mucu Deposition Transcript (Nov. 6, 2018)

Manuel Chun Mucu Blood Test

Experimental Record Naming Manuel Chun as Subject

Abdiel Orozco Aguitre Deposition Transcript (Mat. 5, 2019)
Abdiel Orozco Aguitre Deposition Transcript Cont'd (Mar. 6, 2019)
Email Announcing Withdrawal of Dr. Werner (Mar. 8, 2019)

Email Responding to Announcement of Withdrawal (Mar. 11, 2019)
Patient List

Patient List

Intentionally Omitted

Alleged Immune Serum Experiment No. 2 Protocol with Accompanying Charts
Alleged Notes on Penitentiary Experiments

Alleged Immune Experiment No. 13 Protocol

Alleged Patient Card for an Arturo Giron Alvatez

Alleged Patient List from Insane Asylum

Susan M. Reverby, Ph.D. Deposition Transcript (Mar. 26, 2019)
Jeffrey Klausner, M.D. Deposition Transcript (Mar. 15, 2019)

Sheila Lukehart, Ph.D. Deposition Transcript (May 16, 2019)
Declaration of Pedro Mendoza Montano (“M.D.”)

M.D. Ex. A- Cutticulum Vitae Pedro Mendoza Montano

M.D. Ex. B- 4.17.2019 Milian affidavit

M.D. Ex. B- 5.28.2019 Ex. A-1 to affidavit (Hector Artiaza)

M.D. Ex. B- 5.28.2019 Ex. A-2 to affidavit (Hector Artiaza)

M.D. Ex. B- 5.28.2019 Ex. A-3 to affidavit (Hector Attiaza)

M.D. Ex. B- 5.28.2019 Ex. B-1 to affidavit (Francisco Garcia)

M.D. Ex. B- 5.28.2019 Ex. B-2 to affidavit (Francisco Gatcia)

M.D. Ex. B- 5.28.2019 Ex. B-3 to affidavit (Francisco Gatcia)

M.D. Ex. B- 5.28.2019 Ex. C-1 to affidavit (Clara Luz)

M.D. Ex. B- 5.28.2019 Ex. C-2 to affidavit (Clara Luz)

MD. Bx. B- 5.28.2019 Ex. C-3 to affidavit (Clara Luz)

M.D. Ex. B- 5.28.2019 Ex. D-1 to affidavit (Arturo Giron)

M.D. Ex. B- 5.29.2019 Plaintité’ estate administration letter to court
M.D. Ex. B- 7.1.2019 Milian affidavit and Arturo Giron papers
Case 1:15-cv-00950-TDC Document 405 Filed 03/16/20 Page 3 of 12

52
53
54
55
56
57
58
59
60
64
62
63
64
65
66
67
. 68
69
.70
71
72
BB
74
75
16
77
.78

. 79

. 80

. 81

M.D. Ex. B- Milian affidavit

M.D. Ex. C- 4.19.2019-Plaintiffs' letter to coutt

M.D. Ex. C- 7.1.2019 Plaintiffs’ letter to court

MD. Ex. D- Informe Testamento Arturo Giron Alvatez 2nd Registry
M.D. Ex. D- Informe Testamento Arturo Giron Alvatez

M.D. Ex. D-Informe Testamento Clara Luz Fernandez De Valiente 2nd Registry
M.D. Ex. D-Informe Testamento Clara Luz Fernandez De Valiente
M.D. Ex. D-Informe Testamento Francisco Gatcia Alvarez 2nd Registry
M.D. Ex. D-Informe Testamento Francisco Garcia Alvarez

M.D. Ex. D-Informe Testamento Hector Atriaza Alvarez 2nd Registry
M.D. Ex. D-Informe Testamento Hector Attiaza Alvarez

M.D, Ex. D-Succesoty Register information Arturo Giron Alvarez

M.D. Ex. D-Succesoty Register information Clara Luz Fernandez De Valiente

- M.D. Ex. D-Succesory Register information Francisco Garcia Alvatez

M.D. Ex. D-Succesory Register information Hector Arriaza Alvarez
M.D. Ex. D-Succesoty Register information

Negative Test Results for Villalobos

Letter ftom John C. Cutler to John F, Mahoney (Sept. 11, 1947)
Letter Reclassifying Claims (Aug. 13, 2019)

Ramito Galvez Villalobos Deposition Transcript (Feb. 4, 2019)
Matriage Certificate

Manuel Chun Mucu Answets to Interrogatoties (Nov. 2018)
Francisco Garcia Alvatez Declaration (Oct. 11, 2013)

Malarkey Email (Jan. 1, 2019)

Declaration of Giton Alvatez’s Daughter (English translation at Ex. 181)
VanSlyke, New Horizons in Medical Research (Dec. 13, 1946)

Reimbursement Submission Form From Turner to PHS for SSS work (May 26,
1948)

Letter from E. Stebbins Recommending that Moore be re-appointed as adjunct
ptofessor (Apr. 30, 1948)

Baltimore Sun article noting that Moore had been an associate professor in School
of Medicine and would be appointed as adjunct professor in School of Hygiene and
Public Health (Apr. 21, 1942)

Letter from Moote seeking approval of budget for unrelated nationwide penicillin
study. (Oct. 4 1946)
Case 1:15-cv-00950-TDC Document 405 Filed 03/16/20 Page 4 of 12

.82 Feb. 4, 1946 minutes from executive committee of School of Hygiene and Public

Health, noting that Dr. Eagle appointed adjunct professor of bacteriology

.83 Letter from Dr. Turner to Harry Buck noting Turner would need approval for

ptoposed research proposal (Feb. 13, 1950)

.84 Letters and Documents regarding nationwide penicillin study, Drs. Reed, Moote,

Allen, Ellis, Stebbins, Jan. 30, 1947; Mar. 3, 1947; Mar. 11, 1947; Apr. 10, 1947;
Apr. 11, 1947; Apr. 14, 1947; Apr. 15, 1947; May 24, 1947,

.85 Letter from John F. Mahoney to John C. Cutler (May 5, 1947)

.86 Letter from John F. Mahoney to Cutler about atsenic shipment (Sept. 12, 1946)

. 87 Lettet from Arnold to Cutler about arsenic shipment (Sept. 20, 1946)

.88 Letter from Moote to Longfellow (Jan. 2, 1948)

.89 WHO/PASB annual report Jan. 1949)

.90 = Articles of Incorporation — The Johns Hopkins Health System Corporation (May

27, 1986)

.91 The John Hopkins Hospital Certificate of Incorporation

.92 The John Hopkins University Certificate of Incorporation (Aug. 20, 1963)

.93 Harty Eagle Cutriculum Vitae

.94 The Rockefeller Foundation Original Charter (May 14, 1913)

.95 Rockefeller Foundation, Constitution, By-Laws & Charter (1938)

.96 Farley, John, To Cast Out Disease: A History of the International Health Division

of the Rockefeller Foundation, (1913-1951), Oxford University Press, Inc. (2003)
(Introduction & Chapter 16)

.97 Rockefeller Foundation Commission On Review of the IHD: Expenditures of the

IHD (1913-1959)

.98 <A Brief History of The Rockefeller Foundation (1913-1950)

.99 Letter from Thomas Turner to Hugh Smith (Nov. 13, 1945)

.100 Hugh Smith Diary Note (Nov. 20, 1945)

.101 Proposal: Rockefeller Foundation Grants for Syphilis Research (July 7, 1948)
.102 Final Syphilis Report Part I (1955)

.103 Rockefeller Foundation Expenditures By Geographic Areas (May 22, 1913-

December 31, 1953)

.104 Financial Transactions of The Rockefeller Foundation, Year-End 1947 (Feb. 19,

1948)

.105 Lynne Page Snyder, The Cateer of Surgeon General Thomas J. Patran, Jr, MD,

(1892-1968), 110 Public Health Rep. 630, 631 (1995)

106 Memorandum: Function of the Board of Scientific Directors of Rockefeller

Foundation International Health Division (Jan. 4, 1946)

4
Case 1:15-cv-00950-TDC Document 405 Filed 03/16/20 Page 5 of 12

. 107

. 108

. 109

. 110
. 111
. 112
. 113
. 114
. 115
. 116
. 117
. 118
. 119
. 120
. 121
. 122
. 123
. 124
. 125
. 126
. 127
. 128
. 129
. 130
. 131
. 132
. 133
. 134
. 135
. 136

Report of the Director to the Directing Council of the Pan American Sanitary
Bureau (Sept. 24, 1947)

Soper, Fred L., Ventures in World Health: The Memoits of Fred Lowe Soper, ed.
John Duffy, Washington, DC: Pan American Health Organization (1977) (Chapters
16 & 18)

Meeting of the Executive Comunittee of the Pan Ametican Sanitary Organization
(May 1948)

Estus Magoon Repott on Visit to Guatemala (Sept. 14-17, 1946)
Letter from John C. Cutler to John F. Mahoney (Feb. 4, 1947)
Letter from John C. Cutler to John F, Mahoney (Jan. 2, 1947)
Letter from John C. Cutler to John F. Mahoney (Sept. 3, 1946)
Letter from John F. Mahoney to John Cutler (Jan. 20, 1947)
Letter from R.C. Arnold to John C. Cutler (Feb. 27, 1947)
Letter from R.C. Arnold to John C. Cutler (Apr. 18, 1947)
Letter from R.C. Arnold to John C. Cutler (Dec. 30, 1947)
Annual Report of the Director of the PASB (Sept. 8, 1952)
Rockefeller Archive Center, George Strode Curriculum Vitae
Fred Soper Diary Entry (Jan. 29, 1947)

Letter from George Strode to Paul Russell (Jan. 31, 1947)

Letter from Fred Soper to Greet Williams (March 19, 1964)
Fred Soper Activity Report (Apr. 22, 1947)

Letter from Fred Soper to George Strode (Aug. 7, 1947)

Report of the Director of PASB.to the Member States of the PASB (1947-1950)
Fred Soper Diary Entry (Feb. 21, 1948)

Letter from Fred Soper to George Strode (May 23, 1947)
George Strode Diary Entry (Dec. 14, 1948)(begins at 42)

Letter from John C. Cutler to John F. Mahoney (Jan. 7, 1947)
Letter from John C. Cutler to John F. Mahoney (Jan. 7, 1947)
Letter from John C. Cutler to John F, Mahoney (Aug. 25, 1947)
Letter from John C. Cutler to John F. Mahoney (Feb. 6, 1948)
Letter from John C. Cutler to John F. Mahoney (Feb. 12, 1946)
Letter from John C. Cutler to John F. Mahoney (Jan. 20, 1947)
Letter from John Murdock to John C. Cutler (Dec. 26, 1947).
Hugh Smith Diary Entry (Oct. 31, 1947)
Case 1:15-cv-00950-TDC Document 405 Filed 03/16/20 Page 6 of 12

. 137
. 138
. 139
. 140
. 141

. 142
. 143
. 144
. 145
. 146
. 147
. 148
. 149
. 150
. 151
. 152
. 153
. 154
. 155
. 156

157
. 158
. 159
. 160
. 161
. 162
. 163
. 164
. 165
. 166
. 167
. 168

Paul Russell Diaty Entry (Oct. 31, 1947)

Letter from John F, Mahoney to John C. Cutler (Dec. 23, 1946)
Letter from Coatney to John C. Cutler (Feb. 17, 1947)

Letter from Fred Soper to D.K. Kitchen (July 29, 1957)

National Advisory Health Council: Projects Approved Through June 1947 (June 20,
1947)

Fred Soper Diary Entries Regarding Trip to Guatemala (July 5 to July 11, 1947)
Letter from John C. Cutler to John F. Mahoney (March 12, 1947)
Letter from Richard Arnold to John C. Cutler (Apr. 10, 1947)
Letter from R.C. Atnold to John C. Cutler (Apr. 19, 1948)

Letter from John F. Mahoney to John C. Cutler (Aug. 11, 1947)
Letter From John C. Cutler to John F. Mahoney (Aug. 25, 1947)
Letter from John F. Mahoney to John C. Cutler (Sept. 8, 1947)
Letter from Fred Soper to George Strode (Feb. 24, 1947)

Letter from George Strode to Fred Soper (Feb, 27, 1947)

Strode Diaty Entry 1948

May 9, 1946 Strode Diary Entry

June 13, 1947 Strode Diary Entry

Letter from George Strode to Fred Soper (Feb. 13, 1947)

Letter from Jay Dresser to Hugh Smith (June 5, 1946)

Letter from the Foundation Enclosing Approved Budget (1946-1947) (June 7,
1946)

Letter from John Ferrell to Lowell Reed (June 12, 1944)

Turner Syphilis Studies, Budget Period July 1, 1944 — June 30, 1945
Letter from Henry Baker to The Rockefeller Foundation (Jan. 8, 1945)
Letter from Hugh Smith to LJ. Reed (Jan. 25, 1945)

Letter from Henry Baker to the Rockefeller Foundation (July 30, 1946)
Letter from Henry Baker to the Rockefeller F oundation (June 23, 1947)
International Health Division Budget Revision (June 21, 1948)

Letter from Henry Baker to The Rockefeller Foundation (June 29, 1948)
Letter from George Beal to Lowell Reed (July 27, 1945)

Proposed Budget for Syphilis Study (July 31, 1944)

International Health Division Budget Approval for Syphilis Studies (June 11, 1945)
Letter and Proposal from Thomas Turner to Hugh Smith (Nov. 23, 1945)

6
Case 1:15-cv-00950-TDC Document 405 Filed 03/16/20 Page 7 of 12

Ex. 169
Ex. 170

Ex, 171
Ex, 172
Ex. 173
Ex. 174
Ex, 175
Ex. 176
Ex. 177
Ex. 178
Ex, 179
Ex. 180
Ex. 181
Ex. 182

’ Ex, 183
Ex. 184
Ex. 185

Ex. 186
Ex, 187
Ex. 188

Ex, 189
Ex. 190
Ex, 191
Ex, 192
Ex, 193
Ex, 194
Ex. 195
Ex. 196
Ex, 197
Ex. 198

Letter from Thomas Turner to Hugh Smith (Aug. 6, 1947)

Agreements and Announcements Concerning Policy and Program of The
Rockefeller Foundation (March 12, 1946)

Pl. No. 499 Maria Lopez (Cutler No. 211) (unredacted)

PL. No. 656 Jose Molina (Cutler No. 112) (unredacted)

BMS Publication re Penicillin

Dr. Lukehart Report

Schwartz Deposition Transcript

Guatemala Report, Oct. 2011 Consentir el Dano - in Spanish
Guatemala Report, Oct. 2011 Consentir el Dano - Official English Translation
Guatemala Report, April 2011 Technical Commission - in Spanish
Guatemala Report, Archival - in Spanish

Guatemala Report, Archival - Unofficial English Translation
Declaration of Giron Alvarez’s Daughter — English Translation

List of Remaining Plaintiffs Pursuing Claims Based on Alleged Infection with
Syphilis

List of Remaining Plaintiffs Pursuing Battery Claims
List of Remaining Plaintiffs Putsuing Loss of Consortium Claims

Minutes of Meeting, U.S. PHS National Advisory Health Council (Mat. 14-15,
1947)

Constitution of the Pan American Sanitary Organization (Approved Oct. 1, 1947)
Constitution of the World Health Organization

NARA Records Re: Arturo Giton Alvarez (Plaintiff #1, Subject #88)
NARA Records Re: Martin Caal (Plaintiff #9, Subject #176)

NARA Recotds Re: Juan de Dios Alvarado (Plaintiff #145, Subject #267)
NARA Records Re: Mateo Caal Tzib (Plaintiff #307, Subject #308)
NARA Records Re: Francisco Sub (Plaintiff #437, Subject #281)

NARA Recotds Re: Fidel Ramos (Plaintiff #467, Subject #186)

NARA Records Re: Maria Lopez (Plaintiff #499, Subject #211)

NARA Records Re: Felix Molina Pop (Plaintiff #557, Subject #248)
NARA Records Re: Margatita Garcia (Plaintiff #563, Subject #258)
NARA Records Re: Adan Vasquez (Plaintiff #577)

NARA Records Re: Juan Mendez (Plaintiff #598)
Case 1:15-cv-00950-TDC Document 405 Filed 03/16/20 Page 8 of 12

199
. 200
201
202
203
. 204
205
206
207
. 208
, 209

. 210

. 211
. 212
213
214
. 215
. 216
217
. 218
AU)
. 220

. 221
. 222
. 223
. 224

. 225

NARA Records Re: Carlos Perez Lopez (Plaintiff #630, Subject #147)
NARA Records Re: Manuel Chun Mucu (Plaintiff #649, Subject #307)
NARA Recotds Re: Jose Molina (Plaintiff #656, Subject #112)

NARA Records Re: Maria Mendez (Plaintiff #662, Subject #237)

NARA Recotds Re: Juan Caal Pacay (Plaintiff #716, Subject #252)
NARA Records Re: Daniel De Leon (Plaintiff #723, Subject #319)
NARA Records Re: Jose Lopez Hernandez (Plaintiff #733, Subject #236)
NARA Records Re: Antonio Perez Santiago (Plaintiff #762, Subject #179)
NARA Recotds Re: Alfredo Moran (Plaintiff #775, Subject #26)
Affidavit of Jeffrey D. Klausner, M.D., M.P.H.

Report of Commission on Review of the International Health Division (November
1951)

Excepts from Shaplen, Toward the Wellbeing of Mankind: 50 yeats of The
Rockefeller Foundation (1964)

Excerpts from Fosdick, The Story of The Rockefeller Foundation (1952)
Excerpts from Turner, Heritage of Excellence

Excerpt from The Rockefeller Foundation Annual Report (1945)

Johns Hopkins University Syphilis 1946 Annual Report

Susan Revetby, Historical Accounting, Jan. 10. 2019 (Rule 26 Report)
Cutticulum Vitae of Frederick Lowe Soper, M.D.

Letter ftom Thomas Partan to Elnar Reitz (June 24, 1947)

Curriculum Vitae of Joseph Earle Moore, M.D.

Curriculum Vitae of Thomas Bourne Turner, M.D.

Turner, McLeod, et al. Cross Immunity in Experimental Syphilis, Yaws, and Venereal
Spirochetosis of Rabbits, Am. Jnl. Epidemiology (Sept. 1947)

Cutriculum Vitae of Harry Eagle, M.D.

Biographical Information regarding Lowell J. Reed, M.D.

Excerpts from The Rockefeller Foundation Annual Repott (1946)

List of Scientific Ditectots of the International Health Division of The Rockefeller

‘Foundation 1929-1950

Excerpts from Moote, Penicillin in Syphilis (1946)
Case 1:15-cv-00950-TDC Document 405 Filed 03/16/20 Page 9 of 12

. 226

. 227
. 228
. 229

. 230

. 231
. 232
. 233
. 234
. 235
. 236
. 237

. 238
. 239
. 240
. 241
. 242
» 243

. 244
. 245
. 246
. 247
. 248
. 249
. 250
251

J.E. Moore, Memorandum to Members of Subcommittee on Venereal Disease
(Feb. 14, 1942)

J.E. Moote, The Chemotherapy of Syphilis (1945)

INTENTIONALLY LEFT BLANK

Excerpts from Harty Marks, The Progress of Experiment: Science and Therapeutic
Reform in the US 1900-1990 (1997)

J. Mahoney, Some Significant Aspects of Venereal Disease Research, Journal of Veneteal
Disease Info., Vol. 28, No. 7 (July 1947)

Letter from George Mast to J.E. Moore (June 3, 1947)

Lettet ftom Thomas Turner to J.E. Moore (May 29, 1947)

Letter from J.E. Moore to CJ. Van Slyke (June 28, 1947)

Letter from Frederick Soper to George Strode (Feb. 11, 1947)

Letter from George Strode to Frederick Soper Jan. 31; 1947)

Dr. Soper Diary Entry (Feb. 4, 1949)

Rockefeller Foundation Memo te: International Health Division and Other
International Health Organizations (December 1950)

Letter from George Beal to Frederick Soper (Feb. 18, 1947)

Dr. Soper Diaty Entry (Dec. 17, 1947)

Letter from George Strode to C.H. Barlow (Mar. 31, 1950)

Letter from Frederick Soper to George Strode (Jan. 31, 1947)

Summary of Minutes of Rockefeller Foundation Trustee Meeting (April 2, 1947)
Frederick Sopet’s Statement of Personal History, Government Form (Feb. 15,
1952)

Letter from Norma Thompson to Fredetick Soper (April 3, 1946)

Letter from Norma Thompson to Frederick Soper (April 3, 1947)

Letter from Flora Rhind to Frederick Soper (April 8, 1948)

Letter from Flora Rhind to Frederick Soper (April 8, 1949)

Letter from Flora Rhind to Frederick Soper (April 6, 1950)

Letter from George Strode to Frederick Soper (Dec. 12, 1947)

Letter from John Cutler to Fredetick Soper (Nov. 16, 1947)

Dr. Soper Diary Entries (October 30 through Nov. 3, 1947)
Case 1:15-cv-00950-TDC Document 405 Filed 03/16/20 Page 10 of 12

. 252
. 253
. 254
. 255

256
257
258
259
260
261

. 262
. 263
. 264

. 265
. 266
. 267
. 268
. 269
. 270
. 271
. 272
. 273
. 274
~ 275
. 276
~277

Dr. Soper Diary Entries (Nov. 24, 1947)

Letter from John Cutler to Frederick Soper (Aug. 27, 1948)

Dr. Soper Diary Entries (Nov. 4, 1948)

Pan American Sanitary Bureau Executive Committee Meeting Minutes (April 28
through May 3, 1947

Letter from Frederick Sopet to Ernest Stebbins (April 20, 1950)

Susan Lederer Deposition Transcript

Jonathan Zenilman Deposition Transcript

Letter from John Mahoney to John Cutler (Feb. 19, 1948)

ASTDA Press Release Re: Dr. Thomas Parran Award

Lombardo, When Heroes S tumble, Sexually Transmitted Diseases, Vol. 40, No. 4
(April 2013)

Letter ftom John Mahony to John Cutler (Sep. 20, 1946)

Letter from John Mahony to John Cutler (Oct. 15, 1946)

Kayte Spector-Bagdady and Paul Lombardo, Something of an Adventure: Postwar NIA
Research Ethos and the Guatemala STD Experiments, Journal of Law, Medicine and
Ethics (Fall 2013)

Letter from Hans Neurath to John Mahoney (Match 20, 1947)
Letter from Hans Neurath to John Mahoney (June 10, 1948)
Excerpts from Part VII of Final Cutler Report (1955)

Letter from Charlotte McLeod to Thomas Turner (May 29, 1946)
Letter from Thomas Turnet to Charlotte McLeod (June 4, 1946)
Letter from Elaine Updyke to Charlotte McLeod (July 15, 1946)
Letter from Richard Arnold to John Cutler (Jan. 27, 1947)
Letter from Richard Arnold to John Cutler (Apr. 11, 1947)
Letter from Richard Arnold to John Cutler (Dec. 1, 1947)

Letter from John Mahoney to John Cutler (May 5, 1947)

Letter from Hans Neurath to C.J. Van Slyke (June 10, 1946)
Letter from CJ. Van Slyke to Hatry Eagle (Aug. 5, 1946)

Harty Eagle, Relation of the Size of the Inoculum and the Age of the Infection to the Curative
Dose of Penicillin in Experimental Syphilis with Particular Reference to the Feasibility of its
Prophylactic Use, Journal of Experimental Medicine (1947)

10
Case 1:15-cv-00950-TDC Document 405 Filed 03/16/20 Page 11 of 12

. 278
.279
. 280
. 281
. 282
. 283

. 284
. 285
. 286

. 287
. 288

. 289
. 290
. 291
. 292
. 293

. 294
. 295
. 296
. 297

. 298

. 299

. 300
. 301

Letter from John Cutlet to John Mahoney (Nov. 5, 1946)
Minutes of Subcommittee on Venereal Diseases (April 17, 1952)
United States Department of Health and Human Services Report
Curriculum Vitae of Thomas Parran, M.D.

Letter from John Mahoney to Frederick Soper (Nov. 24, 1947)

Johns Hopkins University Memorandum to Investigators ot Those in Charge of
Projects under Contracts with Government Agencies ot Industrial Concerns (Mat.

28, 1946)

National Advisory Health Council Meeting Minutes (Match 8-9, 1946)

Excerpts from Photos of Asylum Victims

A: Notma Lotenzo’s Declaration regarding Ramiro Galvez Villalobos

B: English Translation

Deposition of Reginaldo Ramirez Mendez

A: Alfredo Moran — Honor Guatd documents

B: English Translation

Affidavit of Diego Montufar

Curticulum Vitae of Diego Montufar

Curriculum Vitae of John Cutler, M.D.

Baltimore Sun Article te: Hopkins reseatch grants (October 1, 1947)

Mahoney, et al., Experimental Gonococcic Urethritis in Human Volunteers, Am. Jour. Of
Syphilis, Gonorrhea and Venereal Diseases, Vol. 30, No. 1 (Jan. 1946)
Curriculum Vitae of Jeffrey Klausner, M.D.

Records considered by the U.S. Presidential Commission

Supplemental Declatation of Pedro Mendoza Montano

Dec. 16, 1947 minutes from executive committee of School of Hygiene and Public
Health.

Apt. 30, 1946 minutes from executive committee of School of Hygiene and Public
Health

Personal Identification for Manuel Chun Mucu

Meeting Minutes, National Advisory Health Council, Match 8-9, 1946

Rockefeller Foundation List of Principal Officers

11
Case 1:15-cv-00950-TDC Document 405 Filed 03/16/20 Page 12 of 12

. 302
. 303
. 304 .
. 305
. 306
. 307

. 308
. 309
. 310
311
. 312
. 313
. 314
. 315
. 316
. 317
. 318
. 319

Rockefeller Foundation Handbook for Officers (1949)

Rockefeller Foundation Resolutions

International Health Division Memorandum for Staff Members (1947)
Letter from Dr. Soper to Dt. Hugh Smith (Apr. 22, 1947)

Stout & Cutler Article in Journal of Venereal Disease Information (Sept. 1951)
Rockefeller Foundation Interoffice Correspondence te: Retirement of Dr. Fred L.
Soper (Nov. 22, 1950)

Fred Soper Diary Entry (Oct. 20, 1947)

Repott of the Director to the PASB Directing Council (Sept. 24, 1947)
Public Health Service Research Grants, 1946-47

Intentionally Omitted

Fifth Affidavit of Diego Montufar

Letter from Dr. Mahoney to Dr. Cutler (Sept. 3, 1948)

Fred Soper Diary Entries (July 23-29, 1948)

George Strode Diary Entry (Aug. 16, 1948)

Letter from Dr. Mahoney to Dr. Cutler (Aug. 11, 1948)

Letter from Dr. Cutler to Dr. Soper (Oct. 26, 1948)

1948 Syphilis Study Section minutes

1946 Syphilis Study Section minutes

12
